March 22, 1921. The opinion of the Court was delivered by
This is the third appeal in this cause. This is an appeal from an order of his Honor, Judge Sease, sustaining an order of Probate Judge W.W. Johnson, wherein interest was allowed on attorneys' fee, due to Wallace  Barron and Geo. S. Mower, Esqs. The exceptions must be sustained. There was no entry and enrollment of the judgment, as the law provides for, so to make it a money judgment. "A decretal order upon which an execution may be taken out is a final decree." Haskell v. Raoul, 1 McCord, Eq. 32. "It must be a decree upon which an execution could be issued." Ex parte Farrars in re Garrett v. Dial, 13 S.C. 254.
   Exceptions sustained, and order appealed from reversed. *Page 517